Citation Nr: 0721045	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
November 2000.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for left ear hearing loss and assigned an initial 
10 percent rating effective February 25, 2004.  The veteran 
appealed the downstream issue of entitlement to a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).  

In April 2007, the veteran appeared and testified before the 
undersigned during a videoconference hearing.  The hearing 
transcript is associated with the claims folder.

In his testimony before the Board, the veteran reported 
experiencing ear ringing, headaches and dizziness, which he 
believed to be related to his service connected left ear 
hearing loss disability.  These issues have not been 
developed and adjudicated by the RO, and are referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service connected left ear hearing loss 
disability is manifested by Level XI hearing and he does not 
have hearing loss disability per VA standards in the 
nonservice connected right ear.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

This appeal arises from an initial rating assigned following 
a grant of service connection.  The claim was filed in 
February 2004.  An RO letter in February 2004 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his service connection claim, the 
relative duties upon himself and VA in developing his claim, 
and for him to identify or submit all evidence in his 
possession deemed pertinent to his claim.  The purposes of a 
section 5103 notice were met as the August 2004 RO rating 
decision granted service connection for left ear hearing loss 
and assigned an initial rating and effective date of award.  
The veteran appealed the downstream issue of entitlement to a 
higher initial rating.  

A February 2005 Statement of the Case (SOC) advised the 
veteran of the criteria for establishing a disability rating, 
the evidence considered and the Reasons and Basis for its 
decision.  A March 2006 RO letter provided further 
information regarding the criteria for establishing an 
initial disability evaluation and effective date of award.

The veteran received VCAA compliant notice regarding the 
evidentiary requirements in establishing service connection 
for left ear hearing loss prior to the initial adjudication 
of the claim, and he subsequently received adequate notice as 
to how to substantiate a claim for a higher disability 
evaluation in the form of both the February 2005 SOC and the 
March 2006 letter.  However, the claim was not subsequently 
readjudicated following the issuance of the March 2006 
letter.  Thus, the Board has considered whether the veteran 
was prejudiced by this error in timeliness.

In this case, the most effective notice of the downstream 
issue of a higher initial rating comes from the February 2005 
SOC that provided the veteran notice of the applicable 
diagnostic criteria, and the March 2006 letter.  These 
notices were each individually such that a reasonable person 
could be expected to understand from the notice provided what 
was needed, in particular, evidence that the left ear hearing 
loss was more disabling than currently evaluated.  As 
addressed below, he has been awarded the maximum allowable 
rating for service connected left ear hearing loss absent a 
demonstration of hearing loss disability, per VA standards, 
for the nonservice connected right ear.  On the facts of this 
case, the veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

As to the error of timeliness, the Board notes that one year 
passed between the time of the March 2006 letter, and the 
certification of his appeal in March 2007.  Thus, the veteran 
had ample time to submit evidence or argument in support of 
his claim following the final issuance of notice.  He was 
also advised in a March 2007 letter advising him of the 
certification of his appeal that he had an additional 90 days 
in which to submit more evidence or argument.  He was also 
provided the opportunity to testify at a personal hearing 
before the undersigned in April 2007.  For these reasons, the 
Board finds that the veteran has not been prejudiced by the 
error in timeliness of his VCAA notice.

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims folder.  He has 
not reported any postservice providers of treatment for 
hearing loss disability.  VA examination was obtained during 
the appeal period to determine the current severity of 
disability.  There have been no allegations or evidence 
suggesting a decrease in hearing acuity since the last VA 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  As such, 
the evidence and information of record is sufficient to 
decide the claim, and there is no reasonable possibility that 
any further assistance to the veteran would be capable of 
substantiating his claim.

II.  Factual summary and analysis

The veteran claims entitlement to an initial rating in excess 
of 10 percent for his service connected left ear hearing loss 
disability.  According to his statements and testimony of 
record, he primarily experiences difficulty distinguishing 
conversations in crowded rooms with background noise.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2006).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation which are then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2006).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII 
(of 38 C.F.R. § 4.85), the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I subject to the provisions of 38 C.F.R. § 3.383.  
38 C.F.R. § 4.85(f) (2006).

Compensation is payable for the combinations of service-
connected and nonservice-connected hearing loss if the 
service-connected ear is 10 percent or more disabling and 
hearing impairment as a result of nonservice-connected 
disability meets the provisions of 38 C.F.R. § 3.385 in the 
other ear.  38 C.F.R. § 3.383(a)(3) (2006).

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2006).

VA audiology examination in July 2004 showed left ear 
puretone thresholds of 90, 105, 110 and greater than 110 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
He had no speech discrimination ability.  His non-service 
connected right ear showed puretone thresholds of 20, 15, 5 
and 15 at 1000, 2000, 3000 and 4000 hertz, respectively.  He 
had a speech discrimination score of 100 percent.  He was 
diagnosed with moderately severe to profound hearing loss of 
the left ear with no ability to discriminate speech, and 
normal right ear hearing with excellent speech discrimination 
ability.

The findings from the July 2004 examination, when applied to 
the rating criteria, reflect that the veteran exhibited Level 
XI hearing in his service-connected left ear.  The 
nonservice-connected ear reflects no hearing loss disability 
under 38 C.F.R. § 3.385.  As such, the nonservice connected 
right ear must be assigned Level I hearing for rating 
purposes.  38 C.F.R. §§ 3.383(a), 4.85(f) (2006).  The Rating 
Schedule reflects that the 10 percent rating is the maximum 
rating assignable under Table VII.  Notably, the veteran 
would require Level III right ear hearing loss to qualify for 
the next higher rating.

Under the circumstances, and absent demonstrated clinical 
evidence of a more severe hearing loss, the 10 percent 
evaluation currently in effect for the veteran's service-
connected left ear hearing loss is the maximum allowable 
rating assignable.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  There is no indication that there has been a 
material change in the hearing loss disability since the last 
VA examination, and there is no basis for consideration of a 
"staged" rating based on the facts found.

In reaching the conclusion above, the Board has considered 
the veteran's descriptions of his hearing loss disability as 
both competent and credible, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.   See 
Lendenmann, 3 Vet. App. at 349.  Furthermore, while the Board 
has also considered the veteran's service medical records, 
which also show evidence of left ear hearing loss, the Board 
finds them to less probative in determining the severity of 
his hearing loss disability since 2004 than the more 
contemporaneous VA evaluation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 10 percent for service 
connected left ear hearing loss is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


